Citation Nr: 1214998	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-36 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Education Center at the Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than March 9, 2010 for the election to receive educational benefits under Chapter 33, U.S.C. (Post-9/11 GI Bill), in lieu of benefits under Chapter 30, U.S.C. (Montgomery GI Bill).


REPRESENTATION

Appellant (the Veteran) is represented by:  Melissa Tyner, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 2004 to September 2008.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 decision of the VA Education Center at the RO in Muskogee, Oklahoma.

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in September 2011.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear for the hearing and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

The Board notes that it is unclear from a review of the VA education file what decision is actually on appeal.  While the issue has been identified in the Statement of the Case and in the certification of the issue to the Board, there is no copy of a decision located in the education file.  The Statement of the Case refers to the date the Veteran's application for education benefits was processed as the date of the decision on appeal.  It appears from the Veteran's correspondence in April 2010 that he was informed of the pertinent details of the decision.  To the extent that the Veteran may not have been notified of his appellate rights at that time, the Board finds that there is no prejudice to his claim, as the complete benefit sought on appeal is being granted.  


FINDINGS OF FACT

1.  The Veteran submitted his application (VA form 22-1990) for benefits under the Post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill in March 2010 and mistakenly selected March 9, 2010 as the effective date for his election, rather than the desired effective date of August 31, 2009.  

2.  The Veteran is not seeking to revoke his election to receive benefits under the Post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill.  

3.  The Veteran notified the VA Education Center of the error on his election form 14 days after he was notified of his benefit calculation.

4.  The requested effective date of August 31, 2009 would have been a permissible date at the time of the election, but for the error on the election form.


CONCLUSION OF LAW

The criteria for an effective date of August 31, 2009 for the election to receive educational benefits under the Post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill are met.  Pub. L. 110-252, Title V, § 5003(c) (June 30, 2008), 122 Stat. 2375; 38 C.F.R. §§ 21.9550, 21.9625(l) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veterans Claims has held that the Veterans Claims Assistance Act of 2000 notification requirements do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v.  Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032 (2011).  See also 38 C.F.R. § 21.9510 (specifically applying the provisions of subpart B and 38 C.F.R. § 21.1031 to claims for educational assistance under Chapter 33).  Moreover, as the Board is granting the full benefit sought on appeal, the claim is substantiated, and there are no further duties to notify or assist.  


Analysis of Effective Date of Election of Benefits Under 
the Post-9/11 GI Bill in Lieu of Benefits Under the Montgomery GI Bill

The Veteran was separated from active service in September 2008.  In August 2008, prior to service separation, the Veteran completed a VA Form 22-1990 Application for VA Education Benefits.  The Veteran selected benefits under the Montgomery GI Bill.  The Board notes that the Post-9/11 GI Bill had not yet become effective at the time of his election.  The Veteran enrolled in Pasadena City College in September 2008.  Certification of coursework was received by a school administrator showing enrollment dates for the Fall 2008 semester, from September to December, 2008; an accelerated Winter semester from January to February, 2009; the Spring 2009 semester, from February to June, 2009; the Fall 2009 semester, from August to December, 2009; and the Spring 2010 semester, from February to June, 2010.  

The Veteran submitted his application (VA form 22-1990) for benefits under the Post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill in March 2010.  The Veteran selected March 9, 2010 as the effective date for his election to accept benefits under the Post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill.  He now contends that this was an error, and that he mistakenly entered the date of completion of the application rather than the desired effective date of August 31, 2009.  

Entitlement to education benefits under the Post-9/11 GI Bill is governed by Pub. L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat. 2375 (set out in a note under 38 U.S.C.A. § 3301).  VA regulations are included under 38 C.F.R. § 21.9550.  The regulations provide that an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under 38 U.S.C. Chapter 33.  An individual who, as of August 1, 2009, has used entitlement under 38 U.S.C. chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C. chapter 33 instead of educational assistance under the provisions of chapter 30, will be limited to one month (or partial month) of entitlement under chapter 33 for each month (or partial month) of unused entitlement under chapter 30.  

The Board notes initially that, contrary to the VA Education Center's finding in the Statement of the Case (initial decision not of record), this case does not involve an attempt to revoke the Veteran's election to receive benefits under the Post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill.  As noted above, revocation is prohibited once the election is made; however, the Board finds that revocation can only be interpreted to mean an attempt to revert to coverage under the Montgomery GI Bill after electing to switch to coverage under the Post-9/11 GI Bill.  The Veteran has never sought to revert to coverage under the Montgomery GI Bill.  On the contrary, he seeks to correct the effective date for the change, which would have the effect of extending coverage under the Post-9/11 GI Bill.  The VA Education Center appears to have interpreted the non-revocation provision as prohibiting any change in the details of the election once made; however, there is no indication in the applicable law or regulations that the prohibition against revoking an election under the Post-9/11 GI Bill is intended to prevent the correction of errors in the application form.  

As noted above, the Veteran was notified of the VA Education Center's calculation of his benefit amount on March 18, 2010.  On April 1, 2010, the Veteran sent a letter to the VA Education Center notifying it of the error.  The Board finds that the Veteran's prompt action supports his assertion that his disagreement is not based on a change of heart regarding his election, but represents an entry error stemming from a misunderstanding of the information requested.  

Thus, the Board finds that there is no specific statutory or regulatory prohibition against the correction of information supplied in the election of benefits, as long as such correction does not entail an attempt to revoke the election and revert to coverage under the Montgomery GI Bill.  

The Board has considered whether the law allows the retroactive election of benefits under the Post-9/11 GI Bill.  As noted above, the Veteran submitted his request in March 2010, but he seeks an effective date of August 31, 2009.  Under 38 C.F.R. § 21.9625(l), if an individual makes an election to receive benefits under 38 U.S.C. Chapter 33 in lieu of benefits under Chapter 30, VA will begin paying benefits under 38 U.S.C. chapter 33 effective the later of: (1) August 1, 2009; (2) The date the individual became eligible for educational assistance under 38 U.S.C. chapter 33; (3) One year before the date the valid election request was received; or (4) The effective date of the election as requested by the claimant.  

Thus, provision (3) clearly indicates that a retroactive effective date is allowed, up to one year from the date of the election.  In this case, assuming the intended effective date was August 31, 2009, that is the latest of the above dates.  

In sum, applicable law and regulations would have permitted the selection of an effective date of August 31, 2009 at the time the Veteran submitted his election request.  The Veteran promptly reported his error to the VA Education Center upon learning the dates used in the calculation of his benefits.  Moreover, it does not appear that the months (and partial month) of benefits in question had been used at the time the election was submitted, as certification of the Fall 2009 semester was not submitted by the Pasadena City College administrator until March 16, 2010, after the election was submitted to VA.  This relates to the requirement that only such months (or partial month) of "unused" entitlement under chapter 30 can be converted to benefits under the Post-9/11 GI Bill.  See 38 C.F.R. § 21.9550.  For these reasons, the Board finds that the evidence for and against the Veteran's claim are at least in relative equipoise on the question of whether the Veteran mistakenly selected March 2010 as the effective date for election of benefits under the Post-

9/11 GI Bill.  Resolving all reasonable doubt in his favor, the Board finds that an effective date of August 31, 2009 for the election to receive educational benefits under the Post-9/11 GI Bill, in lieu of benefits under the Montgomery GI Bill is warranted.  


ORDER

An effective date of August 31, 2009 for the election to receive educational benefits under the Post-9/11 GI Bill, in lieu of benefits under the Montgomery GI Bill, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


